Conviction for permitting a gaming device to remain in a building in possession of appellant to be used for gaming purposes; penalty, thirty days in the county jail.
We find in this record no statement of facts or bills of exception. By the terms of article 630 of our Penal Code it is provided that if any person shall knowingly permit any gaming device to remain in his possession or on premises under his control to be used for gaming purposes, he shall be imprisoned in jail not less than thirty days nor more than one year. The information in this case sufficiently charges the offense, and is followed by the judgment. No error appearing, the judgment will be affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.